DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AJA first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 23, 26, 28 and 38 Canceled.
Claims 21-22, 24-25, 27, 29-37 and 39-45 allowed.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 21 is directed to “…a refractive lens assembly that gathers light from a plurality of locations on the sample and forms a two-dimensional, optical image of the sample on the image sensor; and a processor that receives first information from the image sensor when the first laser beam is directed at the sample, and second information from the image sensor when the second laser beam is directed at the sample.” Which are features that are not anticipated nor obvious over the art of record. Independent claims 31, 36 and 41-45 allowable for analogous reasons.  Dependent claims 22, 24-25, 27, 29-30, 32-35, 37 and 39-40 are allowed for the reasons concerning the independent claim. Also the closest prior art, see 892 either singularly or in combination fail to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487